Citation Nr: 0316915	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated at 10 percent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO for additional development in January 2002.  The RO has 
now returned the case to the Board for further appellate 
review.

In an October 2001 statement, the veteran referred to left 
knee and hip disabilities as being secondary to his service-
connected right knee disability.  The RO should clarify with 
the veteran as to whether he intended that statement to serve 
as an informal claim to reopen entitlement to service 
connection for those disabilities.


REMAND

A review of the record shows that additional development is 
necessary before the Board may proceed with appellate review.  
The Board observes that the veteran has not been afforded a 
VA examination of his right knee for nearly three years.  The 
veteran requested a current VA examination; however, the RO 
apparently found that such an examination was not warranted.  
The Board finds that the veteran is entitled to a current and 
comprehensive examination of his service-connected right knee 
disability.  In addition, the Board notes that the veteran 
reported treatment of his right knee by a private physician 
named Dr. Reester.  These records should be obtained by the 
RO.  Finally, the claims file still does not contain copies 
of the VA examinations performed in April 1998 and September 
1999.  These examination reports should be associated with 
the claims file.



Accordingly, this case is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO should notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should obtain all VA clinical 
records not previously associated with 
the claims file.  These records should 
include the VA examination reports of 
April 1998 and September 1999.  

3.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided treatment for his right knee.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate records specified by the 
veteran with the claims file, including 
records from Dr. Reester.

4.  The veteran should be afforded an 
examination of his right knee to 
determine the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail.  In accordance with 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should clearly 
indicate whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  Further, the 
examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
visible behavior.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2001), copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner.

5.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




